Trippe, Judge.
1. The tenant occupied the store-house from September, .1870, through the balance of that year, and 1871. In Sep*571tember, 1870, it was agreed between him and the landlord that he, the tenant, should have certain repairs done, the cost of which should come but of the rent. The repairs were immediately made, and four months thereafter, in December, 1870, the tenant gave the landlord his note, stating in it that it was for the rent of the store-house he then occupied, and was. to be paid quarterly. When sued on this note, the tenant pleaded as a set-off the amount he had paid for repairs. On the trial, the Court was requested to charge the jury, that the agreement as to the repairs rebutted the presumption of law that the giving of a note was evidence that there had been a settlement of accounts. We do not see why the defendant below was entitled to this charge. In Baldwin vs. Walden, 30 Georgia, 829, it was held that a credit on a note, put there by the maker, is presumptive evidence that there was no account due by the holder to the maker. As early as in the case of Mills vs. Mercer and wife, Dudley’s Reports, 158, the same principle was held, to-wit: that the execution of a promissory note is evidence, in law, of a full settlement of all accounts up to the date thereof, except such as are specially excepted at the time. Of course, proof to rebut this presumption is admissible. Does the fact that, four months before the note sued on was given, a contract was made between the tenant and the landlord, as above stated, take this note out of the rule, as to the presumption in such cases generally ? Does not the fact that the agreement was, that the rent was to be reduced by the cost of the repairs, strengthen the presumption that the tenant would not have given his note when, at the same time, he held an account against the rent which was to lessen it to the amount of that cost ? There was also the rent from September to December to be accounted for. We do not think there was error in the refusal of the Court so to charge.
2. As to the damages caused by the leaking of the roof of the store-house, it does not sufficiently appear that they occurred during 1871, so as to demand that-the verdict be set aside, on the ground that the jury did not deduct them from *572the amount of the note. The testimony very strongly suggests that this damage was done before the note was given, and if so, the same question arises on this point as to the claim for the damages, if any, having been adjusted between the parties before the note was given, as arose in reference to the presumption of payment of the account for repairs. After the death of a creditor, it is but justice that his estate shall have all the presumptions in his favor which are allowed by the law fairly enforced.
Judgment affirmed.